2015 IL 118529



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS



                                     (Docket No. 118529)

        In re H.L., a Minor (The People of the State of Illinois, Petitioner-Appellant,
                              v. H.L., Respondent-Appellee).


                               Opinion filed November 4, 2015.



        CHIEF JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Justices Thomas, Karmeier, and Theis concurred in the judgment and opinion.

        Justice Freeman dissented, with opinion, joined by Justices Kilbride and Burke.



                                           OPINION

¶1       At issue in this appeal is whether the attorney certificate required by Illinois
     Supreme Court Rule 604(d) (eff. Feb. 6, 2013) must be filed at or before the hearing
     on a defendant’s postplea motion. The appellate court, relying on People v. Shirley,
     181 Ill. 2d 359 (1998), held that the certificate must be filed at or before the hearing
     on the motion. The court remanded to the circuit court of De Kalb County for
     further proceedings. 2014 IL App (2d) 140486. The State filed a petition for leave
     to appeal, which we granted. Ill. S. Ct. R. 315(a) (eff. Jan. 1, 2015).
¶2                                         BACKGROUND

¶3       Respondent, H.L., admitted the allegations of petitions to revoke his probation
     in two separate cases and admitted the allegations of a delinquency petition in a
     third case. He was sentenced to indefinite commitment in the Department of
     Juvenile Justice. Respondent filed a motion to reconsider his sentence. The trial
     court denied the motion. Respondent’s trial counsel filed a Rule 604(d) certificate
     approximately three weeks after the hearing on the motion to reconsider. Counsel
     also filed a notice of appeal.

¶4       On appeal, respondent argued, inter alia, that his trial counsel failed to strictly
     comply with Rule 604(d) because he failed to file the certificate prior to or at the
     time of the hearing on respondent’s motion to reconsider sentence. The appellate
     court agreed and vacated the trial court’s denial of respondent’s motion to
     reconsider sentence. The court remanded to the trial court for the filing of a new
     motion, should counsel deem it necessary. The appellate court directed that a new
     hearing be held on the motion and stated that counsel must file a new Rule 604(d)
     certificate at or before the new motion hearing. 1 2014 IL App (2d) 140486, ¶¶ 7, 8.
     We disagree with the appellate court’s holding and now reverse its judgment.



¶5                                            ANALYSIS

¶6       This appeal requires us to interpret Rule 604(d). The principles that apply to the
     construction of statutes also apply to the interpretation of this court’s rules. People
     v. Thompson, 238 Ill. 2d 598, 606 (2010). Our goal is to ascertain and give effect to
     the drafters’ intent. People v. Campbell, 224 Ill. 2d 80, 84 (2006). We begin with
     the language of the rule, which must be given its plain and ordinary meaning.
     People v. Santiago, 236 Ill. 2d 417, 428 (2010). When the language of the rule is
     clear and unambiguous, it will be applied as written without resort to aids of
     construction. Thompson, 238 Ill. 2d at 606. Where the language used is plain and
     unambiguous, we may not add provisions not contained therein or read exceptions
     or limitations into the rule that conflict with the drafters’ expressed intent. ACME
     Markets, Inc. v. Callanan, 236 Ill. 2d 29, 38 (2009). The interpretation of a supreme

         1
           Although recognizing that a remand of the probation revocation cases was not necessary, the
     appellate court included those cases in its remand order because those cases were “intimately
     intertwined” with the delinquency petition case. 2014 IL App (2d) 140486, ¶ 2 n.1.

                                                   -2-
       court rule is a question of law that we review de novo. People v. Tousignant, 2014
IL 115329, ¶ 8.

¶7         Rule 604(d) governs the procedure to be followed when a defendant wishes to
       appeal from a judgment entered upon a guilty plea. Pertinent to this appeal, the rule
       also provides:

          “The defendant’s attorney shall file with the trial court a certificate stating that
          the attorney has consulted with the defendant either by mail or in person to
          ascertain defendant’s contentions of error in the sentence or the entry of the plea
          of guilty, has examined the trial court file and report of proceedings of the plea
          of guilty, and has made any amendments to the motion necessary for adequate
          presentation of any defects in those proceedings.”

¶8        This court requires strict compliance with the certification requirement of Rule
       604(d). People v. Janes, 158 Ill. 2d 27, 35 (1994).

¶9        In People v. Wilk, 124 Ill. 2d 93 (1988), this court recognized the purpose of
       Rule 604(d):

          “That purpose is to ensure that before a criminal appeal can be taken from a
          guilty plea, the trial judge who accepted the plea and imposed sentence be given
          the opportunity to hear the allegations of improprieties that took place outside
          the official proceedings and dehors the record, but nevertheless were
          unwittingly given sanction in the courtroom. Rule 604(d) provides for fact
          finding to take place at a time when witnesses are still available and memories
          are fresh. [Citation.] A hearing under Rule 604(d) allows a trial court to
          immediately correct any improper conduct or any errors of the trial court that
          may have produced a guilty plea. The trial court is the place for fact finding to
          occur and for a record to be made concerning the factual basis upon which a
          defendant relies for the grounds to withdraw a guilty plea. If the motion to
          withdraw the plea is denied, that decision can be considered on review.” Id. at
          104.

¶ 10       The filing of a Rule 604(d) certificate “enables the trial court to insure that
       counsel has reviewed the defendant’s claim and considered all relevant bases for
       the motion to withdraw the guilty plea or to reconsider the sentence. The attorney
       certificate thereby encourages the preservation of a clear record, both in the trial


                                               -3-
       court and on appeal, of the reasons why a defendant is moving to withdraw his plea
       or to reduce sentence.” Shirley, 181 Ill. 2d at 361.

¶ 11        The State argues before this court that the rule’s language concerning the
       attorney certificate does not contain a timing requirement; rather, the rule requires
       trial counsel to file the certificate “with the trial court.” Thus, according to the
       State, respondent’s trial counsel strictly complied with the rule when he filed the
       certificate with the trial court while that court still had jurisdiction of the case.
       Respondent relies, as did the appellate court, on this court’s decision in Shirley in
       arguing that strict compliance with the rule requires that the certificate be filed prior
       to or at the time of the hearing on the postplea motion.

¶ 12       Before Shirley was decided, this court addressed the question of strict
       compliance with the certificate requirement of Rule 604(d) in two cases. In People
       v. Janes, 158 Ill. 2d 27 (1994) (Janes I), the defendant pleaded guilty to murder and
       was sentenced to death. He filed a motion to withdraw his guilty plea. The trial
       court denied the motion. Defendant’s trial counsel failed to file a Rule 604(d)
       certificate. This court stated that, with the exception of the motion requirements of
       Rule 604(d), the remedy for a failure to strictly comply with each of the provisions
       of the rule is a remand to the trial court for the filing of a new motion to withdraw
       guilty plea or reconsider sentence and a new hearing on the motion. Because the
       record did not show strict compliance with the attorney certificate requirement, this
       court retained jurisdiction of the case and remanded to the trial court to allow the
       defendant to file a new motion to withdraw his guilty plea and for a hearing on the
       motion. Id. at 33-36.

¶ 13       Following remand, the Janes I defendant filed a second appeal in this court,
       People v. Janes, 168 Ill. 2d 382 (1995) (Janes II). The trial court had reappointed
       the defendant’s trial counsel on remand and again denied the defendant’s motion to
       withdraw his guilty plea. The defendant’s counsel timely filed a Rule 604(d)
       certificate in the trial court. On appeal, the defendant argued that trial counsel had a
       conflict of interest because he had provided the State on appeal in Janes I with an
       affidavit stating that he had examined a copy of the transcript and made any
       amendments to the defendant’s pro se motion necessary for adequate presentation
       of any defects in the guilty plea proceedings. The defendant asserted that his trial
       counsel had thus aligned himself with the State. This court rejected this argument,
       noting that the attorney’s affidavit was a belated attempt to comply with Rule
       604(d) and that when this court remanded to the trial court for strict compliance
                                                 -4-
       with the rule, it did so, not because the attorney’s affidavit was improper, but
       because Rule 604(d) “requires that this affidavit be filed prior to making a motion
       to withdraw a guilty plea.” Id. at 388-89.

¶ 14        Neither Janes I nor Janes II stands for the proposition that the Rule 604(d)
       certificate must be filed prior to filing a postplea motion or prior to the hearing on
       such a motion. Janes I did not even mention the affidavit filed by the defendant’s
       trial counsel on appeal in that case. In addition, despite what this court stated in
       Janes II, the court in Janes I said nothing about the timing of the filing of a Rule
       604(d) certificate. Indeed, the court noted that the defendant’s attorney had failed to
       file a certificate at all; thus, there was no need to address the issue of a timing
       requirement for filing the certificate.

¶ 15       This court did address the issue in Shirley. There, the defendant pleaded guilty
       and was sentenced to prison. His trial counsel filed a motion to reduce the sentence
       on the ground that it was excessive. The trial court denied the motion. Counsel did
       not file a Rule 604(d) certificate nor did he file a notice of appeal. The defendant
       was subsequently permitted to file a late notice of appeal. The appellate court
       remanded the cause to the trial court for a new hearing on the motion to reduce
       sentence due to trial counsel’s failure to file the certificate. Relying on this court’s
       decision in Janes I, the appellate court held that the certificate must be filed with
       the motion to reduce sentence, and not at some later time, to preserve the right to
       appeal. Shirley, 181 Ill. 2d at 364.

¶ 16       On remand, defendant’s trial counsel filed a Rule 604(d) certificate and filed a
       motion to withdraw as counsel. The trial court allowed the motion and appointed
       the public defender’s office to represent the defendant. The assistant public
       defender filed her own motion to reduce sentence. She did not, however, attach a
       Rule 604(d) certificate to her motion. Following a hearing, the trial court denied the
       motion and, four days later, the assistant public defender filed in the trial court a
       Rule 604(d) certificate and a notice of appeal. In his second appeal, the defendant
       argued that the assistant public defender had not strictly complied with Rule 604(d)
       because she had failed to file the attorney certificate prior to the hearing on the
       motion to reduce sentence. The appellate court rejected the defendant’s argument,
       noting that the content of the certificate strictly complied with the rule and that, if
       error existed with respect to the timing of the certificate’s filing, that error was
       harmless. Id. at 366.


                                                -5-
¶ 17        This court affirmed, noting that the sole ground for the defendant’s appeal was
       the failure of the assistant public defender to file her Rule 604(d) certificate prior to
       the remand hearing on the defendant’s postplea motion. The defendant argued that
       he was entitled to a second remand for a third hearing on his motion. The defendant
       relied on Janes I and Janes II in support of his argument that the rule requires the
       certificate to be filed before the motion hearing takes place. He further argued that
       because the assistant public defender had not filed the attorney certificate until after
       the remand hearing, the trial court did not have the benefit of the certificate in
       evaluating the defendant’s motion. This court rejected the defendant’s premise that
       strict compliance requires reviewing courts to mechanically remand for multiple
       hearings even when a defendant has had a fair second opportunity to present a
       postplea motion. There is little value in doing so absent a good reason. This court
       noted that the defendant’s original counsel filed an attorney certificate prior to
       moving to withdraw as counsel. The defendant’s new counsel then filed a new
       motion to reconsider sentence. The defendant challenged only the excessiveness of
       his sentence, but he had received a far lighter sentence than he could have received.
       This court found nothing in the record to warrant a third remand. To do so would be
       an “empty and wasteful formality.” Id. at 369-70.

¶ 18       This court then elaborated on the strict compliance requirement:

           “In general, strict compliance with the attorney certification component of Rule
           604(d) means the certificate must be filed in the trial court, rather than on
           appeal, as occurred in Janes I. The filing should precede or be simultaneous
           with the hearing in the trial court. Such a procedure will insure that the trial
           court, in considering a defendant’s motion to withdraw his or her guilty plea or
           to reduce sentence, will be apprised that defense counsel has reviewed the
           proceedings with the defendant and prepared any necessary amendments to the
           motion. If this standard of strict compliance is not met, the remedy is a remand
           to afford defendant another opportunity to be heard on his Rule 604(d) motion.
           However, once this remedy is granted, there is no further requirement under
           Rule 604(d) that successive remands and rehearings will be ordered.”
           (Emphases added.) Id. at 371.

¶ 19       We conclude that Shirley did not mandate that defense counsel file the
       certificate prior to or at the hearing on the postplea motion. As the rule plainly
       states, strict compliance requires that the certificate be filed “with the trial court,”
       rather than on appeal. This is the only timing requirement set forth by the plain
                                                 -6-
       language of Rule 604(d). Although Shirley did state that the filing of the certificate
       should precede or be simultaneous with the hearing on the motion, that language
       may be contrasted with Shirley’s prior statement that the certificate must be filed in
       the trial court. Although the “should” language is contained in a paragraph in which
       Shirley discusses strict compliance, the difference in language is striking. If this
       court had intended to mandate that the attorney certificate be filed at a certain time,
       one would expect stronger language, such as “must” or “shall.” Instead, this court
       chose the word “should.” The use of the word “should” suggests that it would be
       useful or desirable for counsel to file the certificate prior to or at the time of the
       motion hearing, but that it is not mandatory that counsel do so.

¶ 20       In addition, it may be noted that it was the appellate court in the Shirley case
       that concluded the certificate must be filed with the postplea motion, relying on
       Janes I. However, as stated, Janes I did not actually impose any such timing
       requirement. This court did not find in Shirley that the appellate court was correct
       with regard to the timing of the filing of the attorney certificate.

¶ 21       Respondent argues that the appellate court has found, under the plain language
       of Rule 604(d), that the attorney certificate must be filed prior to a hearing on any
       postsentencing motion. However, only one of these cases actually held that the
       certificate must be filed prior to the hearing. In People v. Hermann, 349 Ill. App. 3d
107, 110 (2004), the defendant’s trial counsel failed to file a Rule 604(d) certificate.
       The appellate court stated that “prior to” a hearing on a postsentencing motion,
       Rule 604(d) requires defense counsel to file the certificate with the trial court. The
       court’s only cited authority for this statement was the rule itself, which clearly does
       not contain the “prior to” language.

¶ 22        The appellate court in People v. Cooper, 2011 IL App (4th) 100972, advised
       trial courts to ask for the certificate and review it prior to commencing a hearing on
       a postplea motion. The appellate court noted that such a practice would reduce
       delays caused by remands for the filing of the certificate. The appellate court
       emphasized that counsel has the obligation to file the certificate “to accompany”
       the postplea motion, and that the proper remedy where the certificate is deficient or
       where none has been filed is to grant a continuance to allow counsel to review the
       rule’s requirements and prepare a proper certificate. Id. ¶¶ 13, 14. Cooper did not
       cite any authority for its statements concerning the timing of the certificate filing.
       At most, the court was giving advice to the trial court on how to avoid remands for
       new Rule 604(d) proceedings.
                                                -7-
¶ 23        In People v. Willis, 313 Ill. App. 3d 553, 558 (2000), also cited by respondent,
       the appellate court found the Rule 604(d) certificate to be deficient. The court
       remanded and directed the trial court to ensure that defense counsel strictly
       complied with the rule before considering the defendant’s motions. The court cited
       as authority People v. Bailey, 307 Ill. App. 3d 226 (1999), in which the defendant’s
       trial counsel failed to file a Rule 604(d) certificate. The appellate court remanded
       due to inadequate admonitions by the trial court and it directed the trial court to
       ensure that counsel strictly complied with the certificate requirement prior to
       granting a hearing on any postplea motion. Id. at 231-32. Again, the appellate court
       in these two cases was merely trying to avoid any further problems on remand.
       Neither case held that strict compliance with the rule includes a timing requirement.
       The same analysis applies to People v. Packard, 259 Ill. App. 3d 681, 684-85
       (1994), where counsel failed to file the certificate. The appellate court remanded
       the cause and directed the trial court to ensure that counsel fully complied with the
       certificate requirement before proceeding to a hearing on the defendant’s postplea
       motion.

¶ 24       Respondent acknowledges that Rule 604(d) does not contain a timing
       requirement for filing the attorney certificate. However, he looks to the rule’s
       sentence structure and concludes that the placement of the various sentences
       comprising the rule leads to the conclusion that the certificate must be filed prior to
       any hearing on the postplea motion. Respondent’s argument is that because the rule
       describes each requirement in succession, the attorney certificate must be filed
       prior to the hearing on the postplea motion. For instance, the rule first states that no
       appeal may be taken from a judgment entered on a plea of guilty unless the
       defendant first files a postplea motion within 30 days of sentencing. The rule then
       describes requirements for the motion. Next, the rule states that the motion shall be
       presented promptly to the trial judge who sentenced the defendant. The trial court
       must appoint counsel for an indigent defendant. Then, the rule sets forth the
       attorney certificate requirement, stating that the attorney must file it with the trial
       court and sets forth the requirements of the certificate. Then, the rule states that the
       motion shall be heard promptly. From this chronology, respondent deduces that the
       attorney certificate must be filed prior to the hearing on the postplea motion.
       Respondent cites no authority holding that the order of sentences in a rule dictates
       how it must be followed.

¶ 25      After considering the language of Rule 604(d) and this court’s precedent, we
       hold that strict compliance with the rule does not require counsel to file his or her
                                               -8-
       certificate of compliance prior to or at the hearing on the defendant’s postplea
       motion. Strict compliance requires counsel to prepare a certificate that meets the
       content requirements of the rule and to file the certificate with the trial court, i.e.,
       prior to the filing of any notice of appeal.



¶ 26                                      CONCLUSION

¶ 27       We reverse the judgment of the appellate court. We remand to that court for
       consideration of other issues raised by respondent on appeal that the appellate court
       did not address.



¶ 28      Appellate court judgment reversed.

¶ 29      Cause remanded.



¶ 30      JUSTICE FREEMAN, dissenting:

¶ 31       The majority holds that an attorney’s Rule 604(d) certificate need not be filed at
       or before the hearing on a defendant’s postplea motion. Because I believe this court
       already held to the contrary in People v. Shirley, 181 Ill. 2d 359 (1998), I
       respectfully dissent. The majority acknowledges our holding in Shirley, but then
       proceeds to contradict and ignore key parts of that holding.

¶ 32      In Shirley, we said:

          “In general, strict compliance with the attorney certification component of Rule
          604(d) means the certificate must be filed in the trial court, rather than on
          appeal, as occurred in Janes I. The filing should precede or be simultaneous
          with the hearing in the trial court. Such a procedure will insure that the trial
          court, in considering a defendant’s motion to withdraw his or her guilty plea or
          to reduce sentence, will be apprised that defense counsel has reviewed the
          proceedings with the defendant and prepared any necessary amendments to the
          motion. If this standard of strict compliance is not met, the remedy is a remand
          to afford defendant another opportunity to be heard on his Rule 604(d) motion.
          However, once this remedy is granted, there is no further requirement under
                                                -9-
           Rule 604(d) that successive remands and rehearings will be ordered.”
           (Emphasis added.) Id. at 371.

¶ 33       The majority, however, ignores our holding in Shirley, concluding that a Rule
       604(d) certificate can be filed after the hearing on a defendant’s postplea motion, so
       long as it is filed in the trial court. According to the majority, in Shirley, we merely
       said that “ ‘the filing should precede’ ” rather than must precede the hearing, and
       therefore did not mandate a timing requirement. (Emphasis in original.) Supra ¶ 18.
       I disagree. In Shirley, we explained that a certificate filed before or simultaneous
       with the hearing in the trial court would “insure that the trial court, in considering a
       defendant’s motion *** will be apprised that defense counsel has reviewed the
       proceedings with the defendant and prepared any necessary amendments to the
       motion.” Shirley, 181 Ill. 2d at 371. Our reason for holding in Shirley that the Rule
       604(d) certificate should be filed before or at the hearing on a defendant’s postplea
       motion is obvious. Filing the certificate prior to the trial court’s ruling on the
       postplea motion can head off claims of ineffective assistance of counsel as well as
       conserve judicial resources by reducing the necessity of remands to the trial court
       for compliance with the rule.

¶ 34        The purpose of the rule is the same today as it was over 17 years ago when we
       decided Shirley, i.e., to insure defense counsel has reviewed the proceedings with
       the defendant and prepared any necessary amendments to the motion before the
       trial court rules on the motion. The majority’s interpretation does nothing to
       advance the purpose of the rule. In fact, it frustrates that purpose. If the certificate is
       not filed before or at the hearing, the trial court cannot insure that the rule has been
       complied with when it considers the defendant’s motion. This is problematic
       because we have already held that the rule requires strict compliance. People v.
       Janes, 158 Ill. 2d 27, 35 (1994). By permitting the certificate to be filed after the
       hearing, the majority is essentially requiring less than strict compliance. Curiously
       absent from the majority’s analysis is the familiar canon of construction that in
       construing a statute or rule, the court may consider the reason for the rule, the
       problems sought to be remedied and the purposes to be achieved. People v.
       Gutman, 2011 IL 110338, ¶ 12. The majority opinion inexplicably overlooks this
       well settled canon of construction.

¶ 35       Further, I agree with respondent that the sentence structure of Rule 604(d)
       indicates that the certificate must be filed prior to or at the hearing in the trial court.
       The rule lists the requirements that a defendant must satisfy before an appeal can be
                                                 - 10 -
       taken from a guilty plea. The order in which these requirements are listed in the rule
       is significant. The rule states that the defendant’s attorney shall file a certificate in
       the trial court indicating that the attorney consulted with the defendant to ascertain
       the defendant’s contentions of error, examined the proceedings and made any
       amendments to the motion “necessary for adequate presentation of any defects in
       those proceedings.” The next sentence states that the motion should be heard
       promptly and describes what action the trial court should take if the motion is
       granted. Following that, the rule provides how to appeal if the motion is denied. I
       believe it is manifestly clear that the rule lists these requirements in the sequence
       they are to be done. As our decision in Shirley indicates, the rule is not merely a
       checklist, but rather specifies the requirements that must be done in a particular
       order. It only makes sense that if an attorney is going to make any amendments to
       the motion, the amendments be made before the motion is heard in the trial court.
       Similarly, it is logical that the trial court be assured that counsel has fulfilled the
       obligation before ruling on the motion. Another familiar canon of construction
       absent from the majority’s analysis is that a statute or rule must receive a “sensible
       construction.” (Internal quotation marks omitted.) Adams v. Northern Illinois Gas
       Co., 211 Ill. 2d 32, 64 (2004). The majority’s interpretation departs from this
       common-sense construction. Although the majority does acknowledge
       respondent’s contention, it rejects that contention with no analysis to explain its
       position. Supra ¶ 24.

¶ 36       The majority opinion provides no rationale for abandoning a procedure we set
       forth and sanctioned over 17 years ago in Shirley. I see no reason to depart from our
       holding in Shirley now, especially when the majority offers no basis for doing so.
       By contradicting and ignoring key parts of our holding in Shirley, the majority is
       sending mixed messages to the lower courts and litigants who look to this court for
       guidance.

¶ 37       In sum, I believe the majority’s holding is at odds with our prior interpretation
       of Rule 604(d) in Shirley, and that, in the process, the majority’s holding ignores
       the purpose of the rule. I would affirm the appellate court judgment and remand this
       matter to the circuit court. Because the Rule 604(d) certificate was not filed at or
       before the hearing on respondent’s postplea motion, respondent is entitled to a new
       hearing.

¶ 38       JUSTICES KILBRIDE and BURKE join in this dissent.


                                                - 11 -